ORDER
The Court having indefinitely suspended the Respondent, Fred Kolodner, from the practice of law' in this State, Attorney Grievance Commission v. Kolodner, 316 Md. 203, 557 A.2d 1332 (1989), and
The Court having ordered that the indefinite suspension not be implemented, and that the Respondent be permitted *508to continue as a member of the Bar, provided Respondent complied with specifically designated conditions, including that he allow Michael Fedock, III, a member of the Bar, to monitor his law practice in accordance with the terms of Kolodner’s petition to stay implementation of suspension and the Consent and Agreement signed by him and Fedock, and approved by Bar Counsel, and
Bar Counsel having subsequently filed a petition to implement the suspension and Fedock, having requested a hearing concerning the present status of monitoring the Respondent’s practice, and
The Court having ordered the Respondent to appear before it to show cause why he should not be suspended from the practice of law, and
The Court having conducted a hearing and having determined that Respondent, in violation of the terms of the Consent and Agreement, withheld from Fedock information and financial records essential to Fedock in his evaluation of the Respondent’s law practice, and having further received the recent medical reports of Leroy J. Amar, M.D. that Respondent’s mental condition is presently deteriorating, it is this 19th day of October, 1989.
ORDERED, by the Court of Appeals of Maryland that Bar Counsel’s petition to implement suspension, is hereby granted and Respondent, Fred Kolodner, be and he is hereby, indefinitely suspended, effective October 23, 1989, from the practice of law until such time as he can provide legally sufficient evidence that it is appropriate that he be reinstated as an active practitioner of the law in this State, and
The Court deeming it appropriate that Bar Counsel, the Monitor, the Respondent’s physician, and the Respondent confer within a reasonable time, as the circumstances permit, concerning the Respondent’s ability to resume the practice of law, and to conform his practice to terms and conditions as may be recommended and agreed upon, and it is further
*509ORDERED, that the Clerk of this Court shall remove the name of Fred Kolodner from the register of attorneys in this Court until further order of this Court and certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in the State in accordance with Md Rule BV13.